Exhibit 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is made and
entered into on July 1, 2008, by and between Global Traffic Network, Inc., a
Nevada corporation located at 880 Third Avenue, 6th Floor, New York, NY 10022
(the “Company”), and William L. Yde III, with a mailing address of 2091 Cherry
Creek Circle, Las Vegas, Nevada 89135 (the “Employee”).
BACKGROUND
     A. Global Traffic Network, Inc., a Delaware corporation and predecessor to
the Company (“Global Delaware”), and Employee have previously entered into that
certain Employment Agreement effective as of March 29, 2006 (the closing date of
the Global Delaware’s initial public offering) (the “Agreement”).
     B. Global Delaware changed its state of incorporation on February 26, 2008
pursuant to a merger of Global Delaware with and into the Company, with the
Company remaining as the surviving corporation to the merger and successor in
interest to Global Delaware’s rights and obligation under the Agreement.
     C. The Company and Employee desire to amend certain provisions of the
Agreement pursuant to this Amendment.
AGREEMENT
     Now, Therefore, in consideration of the foregoing facts, the mutual
covenants set forth herein and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee, intending to be legally bound, hereby agree to amend the Agreement as
follows:
     1. Amendment to Salary and Bonus Provisions. Sections 4, 5 and 7 of the
Agreement shall be amended in their entireties to read as follows:
     4. Salary. The Company shall pay Employee an annual salary of $400,000.00
through June 30, 2008. Commencing July 1, 2008, the amount of Employee’s annual
salary shall be increased to $450,000.00. Thereafter, and throughout the term of
this Agreement, Employee’s annual salary shall be increased by $50,000 on July 1
of each year, provided that certain profit levels as determined by the Board or
the Compensation Committee thereof have been achieved. Payment of Employee’s
salary shall be made in accordance with the Company’s normal payroll business
practices.
     5. Bonus. During the term of this Agreement, Employee shall be entitled to
receive an annual performance-based bonus (the “Bonus”), in an amount up to
50.0% of his previous year’s annual salary, for each of fiscal 2009, 2010 and
2011. The amount of the Bonus, if any, will be determined and paid based upon
satisfaction of certain operating profit goals to be determined by the Board or
the Compensation Committee thereof for the applicable fiscal year. Subject to
Employee remaining an active employee of the Company through the end of the
applicable fiscal year, the Bonus, if any, for such

 



--------------------------------------------------------------------------------



 



fiscal year will be paid not later than the 15th day of the third month after
the end of the calendar year in which the Bonus has been earned.
     7. Other Benefits. Employee shall be entitled to participate in or receive
benefits under any employee-benefit plan made available by the Company in the
future to its employees based in the United States (including without limitation
medical, dental and life insurance benefits), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.
Nonetheless, in its sole discretion the Company may amend or terminate any such
employee-benefit plan providing benefits generally to its employees. Employee
shall be entitled to an aggregate of four weeks of paid vacation in each
calendar year. Notwithstanding the foregoing, unless and until the Company
elects to provide its United States based employees (including Employee) with
medical insurance, the Company shall pay Employee $1,000 per month in lieu
providing Employee with such benefit.
     2. Termination Upon Material Breach by Company. Section 9(c) the Agreement
shall be amended in its entirety to read as follows:
     (c) by Employee in the event of a material breach of this Agreement by the
Company; provided, however, that: (i) Employee has provided written notice to
the Board of the existence of such breach within a period not to exceed ninety
(90) days following its initial occurrence; (ii) the Company has failed to cure
such breach within a period of (30) days following the Board’s receipt of such
notice from Employee; and (iii) Employee terminates his employment with the
Company within a period of time not to exceed thirty (30) days following the
expiration of the Company’s cure period under subsection (ii) above.
     3. Timing of Severance Payments. Two new paragraphs are hereby inserted at
the end of Section 9, reading as follows:
     Except as provided in the following paragraph, the Company shall make all
Severance Payments due pursuant to this Section 9 at the times and in the manner
that Employee’s salary would have been paid but for the termination of
Employee’s employment and shall otherwise comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (“Section 409A”).
     If, as of the date Employee’s employment is terminated: (a) the Company’s
common stock is publicly traded (as determined under Section 409A), (b) Employee
is a “specified employee” (as determined under Section 409A), and (c) any
Severance Payments due pursuant to this Section 9 would exceed the sum of the
applicable limited separation pay exclusions as determined pursuant to
Section 409A, then payment of the excess amount shall be delayed until the first
regular payroll date of the Company following the six month anniversary of the
date of Employee’s employment termination (or, if earlier, the date of his or
her death), and shall include a lump sum equal to the aggregate amounts that
Employee would have received had payment of this excess amount commenced
following the date of Employee’s employment termination as provided in this
Section 9. If Employee continues to perform any services for the Company (as an
employee or otherwise) after the date of Employee’s employment termination, such
six month period shall be measured from the date of Employee’s “separation from
service” as defined pursuant to Section 409A.

2



--------------------------------------------------------------------------------



 



     4. Compliance with Section 409A. A new Section 16 is hereby added to the
Agreement, reading as follows:
     16. Compliance with Section 409A. To the extent any provision of this
Agreement may be deemed to provide a benefit to Employee that is treated as
non-qualified deferred compensation pursuant to Section 409A, such provision
shall be interpreted in a manner that qualifies for any applicable exemption
from compliance with Section 409 or, if such interpretation would cause any
reduction of benefit(s), such provision shall be interpreted (if reasonably
possible) in a manner that complies with Section 409A and does not cause any
such reduction.
     5. Survival. A new Section 17 is hereby added to the Agreement, reading as
follows:
     17. Survival. The rights and obligations set forth in Section 9 of this
Agreement, the restrictions set forth in Sections 10 and 11 of this Agreement,
and the provisions of Sections 14, 15 and 16 of this Agreement shall survive the
termination of Employee’s employment with the Company.
     6. Miscellaneous. This Amendment and the Agreement embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This Amendment supersedes all prior agreements and the
understandings between the parties with respect to the subject matter contained
herein. Except as otherwise expressly provided in this Amendment, or unless the
context otherwise requires, all capitalized terms used herein have the meanings
ascribed to them in the Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement.
Signatures delivered by facsimile and other means of electronic communication
shall be valid and binding to the same extent as original signatures.
Signature Page Follows

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Amendment No. 1 to
Employment Agreement on this 1st day of July, 2008.

            COMPANY:

GLOBAL TRAFFIC NETWORK, INC.
      By:   /s/ Scott E. Cody         Scott E. Cody, Chief Operating Officer
and             Chief Financial Officer        EMPLOYEE:
      /s/ William L. Yde III       William L. Yde III           

4